EXHIBIT 5 OPINION AND CONSENT OF COUNSEL July 31, 2015 Symbid Corp. Marconistraat 16 3otterdam, The Netherlands Re: Registration Statement on Form S-8 Gentlemen: We are acting as counsel to Symbid Corp., a Nevada corporation (the “Company”), in connection with the registration under the Securities Act of 1933 (the “Act”) pursuant to a Registration Statement on Form S-8 (the “Registration Statement”) of an aggregate of 198,736 shares of the Company’s Common Stock, par value $0.001 per share (the “Shares”). In connection with this opinion, we have examined and relied upon such records, documents and other instruments as in our judgment are necessary and appropriate in order to express the opinion hereinafter set forth, and have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and the conformity to original documents of all documents submitted to us as certified or photostatic copies. Based upon the foregoing, we are of the opinion that the Shares, when issued and delivered in the manner and on the terms described in the Registration Statement, will be validly issued, fully paid and non-assessable. We hereby consent to the filing of this opinion with the Securities and Exchange Commission as Exhibit 5 to the Registration Statement. This consent is not to be construed as an admission that we are a party whose consent is required to be filed with the Registration Statement under the provisions of the Act or the rules and regulations of the Securities and Exchange Commission promulgated thereunder. Very truly yours, /s/ CKR Law LLP
